                     Case 2:19-cv-01191-JAM-CKD Document 47 Filed 11/13/20 Page 1 of 1
AO 154 (10/03) Substitution of Attorney



                                           UNITED STATES DISTRICT COURT
                                            Eastern District       District of        California

                   Kori McCoy et al.                                             CONSENT ORDER GRANTING
                                                 Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                              V.
                  City of Vallejo et al.
                                                                                 CASE NUMBER: 2:19-cv-01191-JAM-CKD
                                               Defendant (s),

           Notice is hereby given that, subject to approval by the court,                           City of Vallejo et al.                    substitutes
                                                                                                             (Party (s) Name)

                          Michael G. Colantuono                                  , State Bar No.        143551            as counsel of record in place of
                             (Name of New Attorney)

               Dale Long Allen, Jr.                                                                                                                          .
                                                             (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                     Colantuono Highsmith & Whatley
           Address:                       420 Sierra College Drive Suite 140 Grass Valley, CA 95945
           Telephone:                     530-432-7357                                  Facsimile 530-432-7356
           E-Mail (Optional):             mcolantuono@chwlaw.us


I consent to the above substitution.                                                                              Randy J. Risner
Date:          10/30/2020                                                                                        s/ Randy J. Risner
                                                                                                                  (Signature of Party (s))

I consent to being substituted.                                                                                Dale Long Allen, Jr.
Date:          11/05/2020                                                                                       s/ Dale L. Allen, Jr.
                                                                                                         (Signature of Former Attorney (s))

I consent to the above substitution.                                                                         Michael G. Colantuono
Date:          September 23, 2020                                                                        s/ Michael F. Colantuono
                                                                                                               (Signature of New Attorney)
The substitution of attorney is hereby approved and so ORDERED.


Date:          November 12, 2020                                                                                /s/ John A. Mendez
                                                                                                                          Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]

242353.1
